NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

R.R.R.,                            )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D13-6065
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
__________________________________ )

Opinion filed August 14, 2015.


Appeal from the Circuit Court for Manatee
County; Scott M. Brownell, Judge.

Howard L. Dimmig, II, Public Defender,
and Allyn M. Giambalvo, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa,
for Appellee.


NORTHCUTT, Judge.


             While R.R.R. was on juvenile probation for resisting an officer without

violence, the State filed a new petition alleging that he committed two aggravated

assaults with a deadly weapon. The circuit court held a disposition hearing, found that

R.R.R. had committed the charged assaults, and adjudicated him delinquent. We
disagree with R.R.R.'s complaint that the evidence was insufficient to support the finding

that he used a deadly weapon, and we will not discuss it further. But he is entitled to a

new hearing to establish the appropriate level of commitment for his offenses.

              Following the disposition hearing, the court rejected the recommendation

of the Department of Juvenile Justice that R.R.R. be placed on probation. The judge

made specific findings in support of his decision to commit R.R.R. to a moderate risk

residential program for the aggravated assaults until his nineteenth birthday and to

commit him to the same program for one year for the violation of his probation. After

this appeal was filed, the public defender filed a motion to correct a sentencing error,

Fla. R. Juv. P. 8.135(b)(2). She pointed out that the court, after rejecting the DJJ's

probation recommendation, had not obtained a commitment report containing the

Department's position on the most appropriate restrictiveness level and treatment plan

for R.R.R. The court granted the public defender's motion, whereupon the DJJ

recommended that R.R.R. be committed to a minimum-supervision facility. The court

again rejected the DJJ's recommendation based on the findings it had made after the

disposition hearing.

              When a juvenile court concludes that a child has committed a crime, it

begins a two-pronged disposition process. First, it determines whether the child should

be adjudicated delinquent and committed to the DJJ. § 985.433(6), Fla. Stat. (2013).

That statute lists criteria for assessing the advisability of committing the child, and the

court must make specific findings outlining factors that support an adjudication and

commitment. § 985.433(7).


                                             -2-
              Here, the circuit court's stated reasons were sufficient to support its

decision to adjudicate R.R.R. delinquent and to commit him to the DJJ. But those

findings did not pertain to the second prong of the disposition process, in which the

court must determine the appropriate level of commitment. If a court disagrees with the

DJJ's recommendation in this regard, it must state on the record reasons that establish,

by a preponderance of the evidence, why a different commitment level is appropriate.

§ 985.433(7)(b). As our supreme court has explained, the court must first show that it is

familiar with the characteristics of the competing restrictiveness levels including "the

type of child that each restrictiveness level is designed to serve, the potential 'lengths of

stay' associated with each level, and the divergent treatment programs and services

available to the juvenile" at the various levels. E.A.R. v. State, 4 So. 3d 614, 638 (Fla.

2009). Then it must explain why its preferred level of commitment is better suited to the

needs of the child and the protection of the public, while insuring that the child is given

"the most appropriate dispositional services in the least restrictive available setting." Id.

(quoting § 985.03(21), Fla. Stat. (2007)).

              In R.R.R.'s case the State properly concedes that the circuit court's

findings related solely to the first prong of the disposition process. The court did not

address the differences between the minimum commitment level recommended by DJJ

and the moderate commitment level that was imposed. Nor did it explain why a

moderate commitment would better meet R.R.R.'s needs and the needs of the public

and was the most appropriate, least-restrictive setting. We affirm R.R.R.’s delinquency

adjudication and commitment to the DJJ, but we reverse the court's determination of the


                                             -3-
commitment level and remand for it to make a proper determination employing the

E.A.R. guidelines.

             Affirmed in part, reversed in part, and remanded.




ALTENBERND and KHOUZAM, JJ., Concur.




                                          -4-